Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 26 April 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        

                            
                            Sir
                            Head Quarters New Windsor 26h April 1781
                        
                        Since my letter of the 22d, I have received intelligence, which I think may be depended upon, that Admiral
                            Arbuthnot with this Fleet was in New York harbour, and that three or four of the Ships which suffered in the late action
                            were near the town repairing their damage. Transport were fitting and preparations were making as if for an embarkation,
                            but I can yet gain no satisfactory account upon that subject. I have the honor to be with very great Esteem Your
                            Excellency’s Most obt and hble Servt

                    